 248DECISIONSOF NATIONALLABOR RELATIONS BOARDSunnyland Refining Company, a wholly owned subsid-iary of Kane-Miller CorporationandTeamstersLocalUnion 612,AffiliatedWith InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen&HelpersofAmerica.Case10-CA-9424May 31, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on February 15, 1972, byTeamsters Local Union 612, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, herein called theUnion, and duly served on Sunnyland RefiningCompany, a wholly owned subsidiary of Kane-MillerCorporation,hereincalled theRespondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 10,issued a complaint on February 24, 1972, againstRespondent, alleging that Respondent had engagedinand was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 18,1972, following a Board election the Union was dulycertified as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unitfound appropriate; i and that, commencing on orabout February 8, 1972, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 2, 1972, Respondent filed -its answer to thecomplaint denying in part the allegations in thecomplaint.On March 13, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 22,1972, the Board issued an order transferring theiOfficial noticeis takenof the recordin the representationproceeding,Case 10-RC-8928,as the term"record" isdefined in Secs102 68 and102 69(f) of theBoard'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4, 1968),Golden Age Beverage Co,167NLRB 151,IntertypeCo v. Penello,269F Supp 573 (D C Va., 1967),FollettCorp,164 NLRB 378, enfd 397 F 2d91 (C A 7, 1968), Sec. 9(d) of the NLRA2Respondent's answer does nottreat with the otherallegations of theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent did not file a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent deniesthe appropriateness of the unit and, consequently,the Union's status as exclusive bargaining represent-ative of the employees in the unit. In the hearing intheunderlying representationcase,Respondentargued that only an overall unit of employees wasappropriate.After hearing the Regional Directorfound that the unit requested by the Petitioner,which comprised over-the-road truckdrivers,me-chanics, and a tireman, to be an appropriate unit forbargaining.Respondent thereupon filed a RequestforReview of the Regional Director's Decision inwhich it reiterated the arguments made at thehearing. The Board, in a telegram dated January 7,1972, denied Respondent's request on the groundthat it raised no substantialissueswarranting review.In its answer Respondent simply denied the twoaverments of the complaint which relate, respective-ly, to the composition of the bargaining unit and theconclusion that Respondent's refusal to bargainviolated Section 8(a)(5) and (1) of the Act.2 It thusappears that Respondent is attempting to relitigatematters raised and determined in the previousrepresentation proceeding.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existcomplaint As Respondent has not denied,explained,or stated that it waswithout knowledge as to these allegations,and absent any showing of goodcause to thecontrary,they are deemed to be admitted to be true,and are sofoundJerry CWilson,CurtisWilsonand Rodney V Wilson d/b/a Wilson &Sons,193 NLRBNo. 51, and cases cited therein3SeePittsburgh Plate G l a s sC o v NLRB,3I3 U S 146, 162 (1941),Rules and Regulations of the Board,Secs102 67(f)and102 69(c)197 NLRB No. 37 SUNNYLAND REFINING COMPANYherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, has an officeand place of business in Birmingham, Alabama,whereit isengaged in the manufacture, sale, anddistribution of oleomargarine and related products.During the past calendar year, Respondent sold andshipped finished products valued in excess of $50,000directly to customers located outside the State ofAlabama.We find, on the basis of the foregoing, thatRespondent is, and has been at all timesmaterialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union 612, affiliated with Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All shipper-drivers at Respondent's Birmingham,Alabama, plant including the mechanic, the mechan-ic'shelper, and the tireman, but excluding all otheremployees, office clerical employees, professionalemployees, guards, and supervisors as defined in theAct.2.The certificationOn January 10, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as their249representative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on January 18, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a)of the Act.B.The Request To Bargain andRespondent's RefusalCommencing on or about February 8, 1972, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-descnbed unit. Com-mencing on or about February 8, 1972, and continu-ing at all times thereafter to date,the Respondent hasrefused,and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since February 8, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tionsdescribedin section I, above,have a close,intimate,and substantial relationship to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent forthe period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commen- 250DECISIONSOF NATIONALLABOR RELATIONS BOARDces to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.SunnylandRefiningCompany, a whollyowned subsidiary of Kane-Miller Corporation, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Teamsters Local Union 612, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America is a labororganization within the meaning of Section 2(5) ofthe Act.3.All shipper-drivers at Respondent's Birming-ham, Alabama, plant including the mechanic, themechanic's helper, and the tireman, but excluding allother employees, office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Since January 18, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 8, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(axl) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby orders that Respondent,Sunnyland RefiningCompany, a wholly ownedsubsidiary of Kane-Miller Corporation,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages,hours,and other terms andconditions of employment with Teamsters LocalUnion 612,affiliated with International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Help-ers of America, as the exclusive bargaining represent-ative of its employees in the following appropriateunit:All shipper-drivers at Respondent'sBirmingham,Alabama,plant including the mechanic,the mechan-ic's helper, and the tireman,but excluding all otheremployers, office clerical employees,professionalemployees,guards,and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take thefollowing affirmative action whichthe Board finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours,and other termsand conditions of employment,and, if an under-standing is reached,embody such understanding in asigned agreement.(b)Post at its plant in Birmingham,Alabama,copies of the attached notice marked"Appendix." 4Copies of said notice,on forms provided by theRegional Director for Region 10 after being dulysignedby Respondent'srepresentative,shallbeposted byRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places,including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced,orcoveredby any othermaterial.(c)Notify theRegional Director for Region 10, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shallbe changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board " SUNNYLANDREFINING COMPANY251APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Team-sters Local Union 612, affiliated with Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America,as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request,bargainwith theabove-named Union,as the exclusive representa-tiveof all employees in the bargaining unitdescribed below,with respect to rates of pay,wages, hours, and other terms and conditions ofemployment,and, if an understanding is reached,embody such understanding in a signed agree-ment.The bargaining unit is:All shipper-drivers at Respondent's Bir-mingham,Alabama,plant including themechanic,themechanic'shelper,and thetireman,but excluding all other employees,office clerical employees,professional em-ployees,guards,and supervisors as definedin the Act.DatedBySUNNYLAND REFININGCOMPANY,A WHOLLYOWNED SUBSIDIARY OFKANE-MILLERCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions-concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Peachtree Building, Room 701, 730PeachtreeStreet,NE.,Atlanta,Georgia 30308,Telephone 404-526-5760.